NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


UNITED SERVICES AUTOMOBILE                    )
ASSOCIATION, a foreign corporation,           )
                                              )
              Petitioner,                     )
                                              )
v.                                            )          Case No. 2D18-4661
                                              )
ROBYN L. REY,                                 )
                                              )
              Respondent.                     )
                                              )

Opinion filed April 24, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Elizabeth G. Rice, Judge.

Jenna C. Worden, Daniel A. Martinez,
and Weslee L. Ferron of Martinez Denbo,
L.L.C., St. Petersburg, for Petitioner.

George A. Vaka of Vaka Law Group,
Tampa, for Respondent.



PER CURIAM.

              The petition for writ of certiorari is dismissed without prejudice to United

Services Automobile Association to seek review in this court of any ruling on the motion

to abate that is pending in the circuit court or on any discovery order that is entered in
regard to the bad faith claim prior to the finality of the final judgment on which the bad

faith claim is based.

              Dismissed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.




                                            -2-